Case 1:18-cV-09692-ER Document 8 Filed 11/16/18 Page 1 of 3

Pi||sbury W'lnthrop Shaw Pl`ttman l_l_P
1540 Broadway | New York, NY10036~4039 | tel 212.858.'|000 [ tax 212,858.1500

Edwai'd Flanclers
tel: +1.212.858.1638
edward flanders @pillsburylaw.com

November 16, 2018

VIA ECF

Honorable Edga.rdo Ralnos

United States District Judge
Southern District of Ncw York
Thurgood Marshall U.S. Courthousc
40 Foley Square

New York, NY 1000?

Re: C. Michael Mar!ell v. Cohen Clar'r Lans Grez`j‘ér Thorpe &
Rottensrreich LLP, et al; Civil Action No. 1:18-CV-09692

Dear ludge Ramos:

My firm represents defendants Cohen Clair Lans Greit`er Thorpe & Rottenstreich
LLP, Robert Stephen Cohen and Shannon R. Simpson (together, “Defendants”) in the
above-referenced action, brought by Plaintit`f against the lawyers who represented his
former wife in their divorce, which was settled by agreement on April IO, 2015.
Pursuant to the Court‘s motion practice rules and Fed. R. Civ. P. l2(b)(6), Defendants
submit this letter to request a pre-motion conference in anticipation of filing a motion
to dismiss for Plaintit`t`s failure to state a clairn.

BACKGROUND

Plaintiff filed this action on October 22, 2018, alleging that Defendants violated N.Y.
Judiciary Law § 487 during their representation of Plaintiff’s former Wife in her
action to divorce Plaintiff. Plaintiff alleges that Defendants filed an affirmation in
Support of his former wife’s application to extend the time for service of the
complaint and misled the Court as to the rationale for the extension. Plaintiff goes on
to allege that this resulted in his loss of $500,000 under the terms of the pre-nuptial
agreement

www.pillsburylaw.com

Case 1:18-cV-09692-ER Document 8 Filed 11/16/18 Page 2 of 3

Honorable Edgardo Ramos
November 16, 2018
Page 2

Plaintiff raised these precise allegations in the divorce proceeding and sought the
exact same rclief, I`. e., payment under the pre-nuptial agreement of $l million as
opposed to $500,000, and attorneys’ fees. Pla.intiff then withdrew these allegations
“wr'rh prejudicc”. Mr. Martell subsequently and expressly settled all issues that were
or could have been raised in the divorce action pursuant to the parties’ settlement
agreement.]

Plaintiff attempts to resurrect these allegations in the present action, in direct
contravention of New York law and Second Circuit authority. Accordingly, Plaintiff
fails to state a claim upon Which relief can be granted and his complaint should be
dismissed

APPLICABLE LE.GAL STANDARD AND DISCUSSION

A court should grant a motion to dismiss where the plaintiff fails to “state a claim to
relief that is plausible on its face.” Askcrofl v. Iqbal, 556 U.S. 662, 678 (2009) (citing
Bell An'. Corp. v. Twombly, 550 U.S. 544, 5?'0 (200'?')). Claims that lach an arguable
basis in law warrant dismissal under Rule 12(b)(6). See Neii'zke v. Williams, 490 U.S.
319, 326 (1989); see also Shakur v. Sels}g), 391 F.3d 106, 112 (Zd Cir. 2004).

Plaintifl’s claim laclcs an arguable basis in law. New Yorl< law is clear that Plaintist
claim under N.Y. Judiciary Law § 487 cannot be brought in this action; rather, his
remedy lay in the action where the alleged misconduct occurred. See Seldon v.
Bernstein, 503 F. App’x 32, 33 (2d Cir. 2012). As this Court recently found,
“[d]istinct from the doctrines of claim or issue preclusion, New York law requires that
claims under Section 482l be brought in the underlying action where the attorney
misconduct occurred.” Oorah, Inc. v. Kane Kessler, P. C., No. 17 CIV. ?175, 2018
WL 3996930, at *4 (S.D.N.Y. Aug. 21, 2018). See also Appel v. Schoeman Updike
Kaufman Stern & Ascher L.L.P, No. 14-CV-2065, 2015 WL 13654007, at *10
(S.D.N.Y. Mar. 26, 2015). The complaint cites one case, Amatyitano v. Rosenberg, to
support Plaintift’s claim. The Second Circuit, albeit in an unpublished opinion,
explicitly distinguishes this case, explaining that Amatyirano did not “disavow[]
precedent instructing that ‘a party who has lost a case as a result `of alleged fraud or
false testimony cannot collaterally attack the judgment in a separate action for

 

l Plaintiff’s complaint specifically refers to the stipulation wherein Plaintiff withdrew these

allegations (Compl. 11 10'7), and thc parties’ settlement of their claims (id. 1]1l 108-111). Thc Findings
ofFact and Conclusions of Law (at page 6) issued by the court in the divorce action states that “[a]ll
issues existing between the parties have been resolved. . .” in accordance with the parties’ settlement
agreement The Colu't, therefore, is permitted to consider both the stipulation (annexcd hereto as
Exhibit 1) and the Findings of Facts and Conclusions of Law (annexed hereto as Exhibit 2) when
adjudicating Det`endants’ motion to dismiss. When “considering a motion to dismiss for failure to
state a claim pursuant to Rule 12(b)(6), a district court may consider thc facts alleged in the
complaint, documents attached to the complaint as exhibits, and documents incorporated by
reference in the complaint.” DiFol'co v. MSNBC Cabic LLC, 622 F.3d 104, l l l (2d Cir. 2010); see
also Nat'l Credt't Um'rm Admr'n, Bd, v. U.S. chk Nar'l Ass'n, 898 F.3d 243, 24']\l (2d Cir. 2018); Jones
v. Haistead Manngement Co., LLC, 81 F. Supp. 3d 324 (S.D.N.Y. 2015).

www.pillsbury|aw.com

 

Case 1:18-cV-09692-ER Document 8 Filed 11/16/18 Page 3 of 3

Honorable Edgardo Ramos
Novelnber 16, 2018
Page 3

damages’ against opposing counsel under § 48?`.” Seldon, 503 F. App’x at 33. Not
only should this claim have been raised in a prior action, it in fact was raised in that
action and then voluntarily withdrawn by Plaintiff.

Plaintift`s claim also lacks an arguable basis in law because it is barred under the
doctrine of res judicata, which applies “where a judgment on the merits exists from a
prior action between the same parties involving the same subject matter.” fn re
Hrmrer, 4 N.Y.3d 260, 269 (N.Y. 2005). The precluded claim need not have been
actually litigated See EDP Medicnl Compnrer Sysrcms, Inc. v. U.S., 480 F.3d 621,
626 (2d Cir. 2007). Rather, “the party against whom the doctrine is asserted [must
have] had a full and fair opportunity to litigate the claim.” ]a'. Plaintift` in fact availed
himself of such “full and fair opportunity” in the divorce proceeding, and then
withdrew his claim with prejudice Courts have held that “a voluntary dismissal with
prejudice is an adjudication on the merits for resjudicata purposes." Gropper v. 200
Fi}’ih Owner LLC, l51 A.D.3d 635, 635 (lst Dep’t 20[7); See also Nemnizer v_ Baker,
?93 F.2d 58, 61 (2d Cir. 1986).

In the complaint, Plaintiff asserts the same claim and requests for relief that he
asserted and then withdrew, with prejudice, in the divorce proceedingl The claim that
Plaintiff asserts, and relief that he seeks, was thus already decided on the merits for
purposes of res judicata and, therefore, is barred.

CONCLUSION

Based on the foregoing, Defendants have meritorious arguments in support of a
motion to dismiss lndeed, Plaintiff’s claim is frivolous.2 Det`endants respectfully
request a conference to discuss the grounds for its motion to dismiss in greater detail
and, if necessary as a result ot`Plaintiff refusing to withdraw his frivolous action and
with the Court’s permission, to proceed in filing this motion.

 

cc: William S. Beslow (via CMFECF)

 

3 Earliertoday. [ served a letter upon Plaintit`f`s counse|, Williarn S. Beslow, pursuant to Rule ll of
the Federal Rules chivil Procedure, inviting Plaintiffto voluntarily discontinue this action with
prejudice before Defendants move for sanctions. lfP|aintifi` does not withdraw this action1 l will
request a pre-motion conference for Defendants’ proposed motion for sanctions against Plainiiff,
P|aintift"s counsel, and counse|`s law firm for filing a lawsuit that is not warranted by existing law
nor any nonfrivolous argument for the extension, modification, or reversal of existing law.

www_pillsbury|aw.com

